DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction filed on 11/22/2021 has been reconsidered and withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 11, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang [US 2018/0331325].
With respect to claim 1, Zhang (figs. 1-15) discloses a display back panel, comprising: 
a substrate (110) (pp [0038]); 
an insulating layer (111) (pp [0039]) disposed on one side of the substrate, the insulating layer comprising a plurality of recesses (111a) (pp [0039]), the plurality of recesses comprising a bottom surface and an inclined portion; 
a first electrode (121) (pp [0039]) disposed on a surface of the insulating layer facing away from the substrate; 
a pixel defining layer (112) (pp [0048]) disposed on a surface of the first electrode facing away from the substrate, the pixel defining layer comprising a plurality of openings, where an orthographic projection of the plurality of openings on the substrate overlaps an orthographic projection of the bottom surface of the plurality of recesses on the substrate; 
a light-emitting layer (122) (pp [0039]) disposed in the plurality of openings and covering at least a portion of the first electrode; and 
a second electrode (123) (pp [0039]) disposed on a surface of the light-emitting layer facing away from the substrate, where an orthographic projection of the second electrode on the first electrode overlaps an orthographic projection of the plurality of openings on the first electrode.



With respect to claim 3, Zhang (figs. 1-15) discloses that wherein the orthographic projection of the second electrode (123) on the first electrode (122) overlaps an orthographic projection of the light-emitting layer on the first electrode.

With respect to claim 4, Zhang (figs. 1-15) discloses that wherein an orthographic projection of the second electrode (123) and the pixel defining layer (112) on the substrate (110) completely covers the substrate.

With respect to claim 10, Zhang (figs. 1-15) discloses a display device, comprising: 
a display back panel, the display back panel comprising: 
a substrate (110) (pp [0038]); 
an insulating layer (111) (pp [0039]) disposed on one side of the substrate and comprising a plurality of recesses (111a) (pp [0039]), the plurality of recesses comprising a bottom surface and an inclined portion; 
a first electrode (121) (pp [0039]) disposed on a surface of the insulating layer facing away from the substrate; 

a light-emitting layer (122) (pp [0039]) disposed in the plurality of openings and covering at least a portion of the first electrode; and 
a second electrode (123) (pp [0039]) disposed on a surface of the light-emitting layer facing away from the substrate, where an orthographic projection of the second electrode on the first electrode overlaps an orthographic projection of the plurality of openings on the first electrode; and 
a control circuit board. It is noted that a TV, a laptop computer et.. (pp [0111]) inherently have the control circuit board.

With respect to claim 11, Zhang (figs. 1-15) discloses that wherein the reflective material (pp [0042]) is a magnesium silver alloy; and the light transmissive material (pp [0042]) is a silver/indium tin oxide.

With respect to claim 13, Zhang (figs. 1-15) discloses that wherein the pixel defining layer (112) (pp [0051]) is composed of a light transmissive organic material.

With respect to claim 15, Zhang (fig. 3) discloses that wherein each of the second electrode (123) and the light-emitting layer (122) have a same pattern.

With respect to claim 20, It is noted that a TV, a laptop computer et.. (pp [0111]) inherently have an organic light-emitting diode display screen; and a power cord.

4.	Claims 1-4, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al [US 2013/0001603].
With respect to claim 1, Lim et al (figs. 9-11) disclose a display back panel, comprising: 
a substrate (50) (pp [0062]); 
an insulating layer (110) (pp [0079]) disposed on one side of the substrate, the insulating layer comprising a plurality of recesses, the plurality of recesses comprising a bottom surface and an inclined portion (120) (pp [0080]); 
a first electrode (125) (pp [0084]) disposed on a surface of the insulating layer facing away from the substrate; 
a pixel defining layer (130) (pp [0088]) disposed on a surface of the first electrode facing away from the substrate, the pixel defining layer comprising a plurality of openings, where an orthographic projection of the plurality of openings on the substrate overlaps an orthographic projection of the bottom surface of the plurality of recesses on the substrate; 
a light-emitting layer (135) (pp [0091]) disposed in the plurality of openings and covering at least a portion of the first electrode; and 
a second electrode (140) (pp [0093]) disposed on a surface of the light-emitting layer facing away from the substrate, where an orthographic projection of the second 

With respect to claim 2, Lim et al (figs. 9-11, pp [0006]) disclose that wherein the first electrode (125) (pp [0084]) is an anode and is composed of a reflective material; and the second electrode (140) (pp [0093]) is a cathode and is composed of a light transmissive material.

With respect to claim 3, Lim et al (figs. 9-11) disclose that wherein the orthographic projection of the second electrode (140) on the first electrode (125) overlaps an orthographic projection of the light-emitting layer on the first electrode.

With respect to claim 4, Lim et al (figs. 9-11) disclose that wherein an orthographic projection of the second electrode (140) and the pixel defining layer (130) on the substrate (50) completely covers the substrate.

With respect to claim 12, Lim et al (figs. 9-11) disclose that wherein the insulating layer (110) (pp [0079]) includes a first insulating sublayer (110) and a second insulating sublayer (110) in a stacked configuration; an upper surface of the first insulating sublayer forms the bottom surface of the plurality of recesses; and sides of the second insulating sublayer form the inclined portion of the plurality of recesses. It is noted that the first and second insulating sublayers are considered as one layer because the claim is not recited the material different between the first and second insulating sublayers. 

With respect to claim 13, Lim et al (figs. 9-11) disclose that wherein the pixel defining layer (130) (pp [0088]) is composed of a light transmissive organic material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang [US 2018/0331325] or Lim et al [US 2013/0001603] in view of Lee et al [US 2020/0051966]).
Zhang or Lim et al do not mention that wherein the pixel defining is composed polyethyl methacrylate or polyurethane.  However, Lee et al (figs. 6-8) that the pixel defining (205) (pp [0096]) is composed polyurethane.  Therefore, it would have been obvious to one skill in the art to use the polyurethane material as taught be Lee et al into the device of Zhang or Lim et al in order to prevent the light emitting diode from being dislocated (pp [0096]); absorb and block the light incident from the outside (pp [0097]). 

Allowable Subject Matter
Claims 5-9 and 16-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/Primary Examiner, Art Unit 2892